Citation Nr: 1309749	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  11-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1946 to November 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was granted service connection for bilateral hearing loss by a July 2010 Board decision.  The August 2010 rating decision then assigned an initial noncompensable rating effective March 4, 2007; the Veteran then filed a substantive appeal on the initial rating.  As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized that issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  
 
The Veteran testified before the undersigned at a Board videoconference hearing in January 2013. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

At the Board hearing, the Veteran's representative indicated that the Veteran also complains of ringing in the ears related to his military service and noted that "maybe that should also be pursued as well."  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

At the January 2013 Board hearing, the Veteran testified that his hearing was last evaluated by VA four months prior during which time his hearing aids were examined.  The claims file shows that only VA treatment records dated through October 2003 are of record.  The Board finds that all VA treatment records pertaining to any treatment the Veteran received for his hearing loss should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record further reflects that the Veteran last underwent a VA examination in March 2011.  "[I]n addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The 2011 report does not show that the examiner elicited information from the Veteran concerning the functional effects of his disability.  For these reasons, the Board finds that the Veteran must be afforded another VA audiological examination.  

Lastly, the Board observes that the Veteran is appealing the initial rating assigned following a grant of service connection effective March 4, 2007.  In support of his claim, the Veteran submitted an August 2006 evaluation by Dr. A.M. who reported that audiometric testing revealed speech discrimination scores of 80 percent in the right ear, and 70 percent in the left ear.  The Veteran underwent a VA examination in July 2007.  The VA examiner maintained that Dr. A.M.'s hearing tests were not performed according to VA's C&P protocol.  Thereafter, the record reflects that in a November 2007 letter in reference to the August 2006 evaluation, Dr. A.M. maintained that "[a] recorded Maryland CNC word list was used to determine a performance intensity function."  Also, Dr. A.M. noted that the Veteran's "Speech Recognition Threshold, using a recording of Spondee Words, was 65dB HL in both ears, thus the Maryland CNC lists were only presented at 25-35dB SL, approximately at the level of a whisper."  Dr. A.M. appears to be suggesting that the Maryland CNC word list was indeed utilized in evaluating the Veteran's hearing impairment although in which way and to what extent is unclear.  The Board finds that in addition to evaluating the current severity of the Veteran's hearing impairment, the VA examiner should also address whether in fact the Maryland CNC word list was appropriately utilized in assessing speech recognition ability on speech audiometry, and should account for the wide variances shown in the reported speech discrimination scores and hearing thresholds when comparing the 2007, 2008, and 2011 VA examination findings against the 2006 private examination findings.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA treatment records from all VA medical facilities pertaining to any treatment the Veteran received for his bilateral hearing loss.

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to and be reviewed by the examiner, and the examination report must reflect that such review was done.  All indicated evaluations, studies, and tests--including audiometric and speech recognition testing (utilizing the Maryland CNC word list)--should be conducted.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.

Also, the examiner should review the August 2006 private audiological evaluation and November 2007 letter by Dr. A.M. and assess whether the examination reflects speech recognition scores based on the Maryland CNC word list.  If the reported speech recognition scores are based on the Maryland CNC word list, then the examiner should account for the wide variances shown when comparing the 2007, 2008, and 2011 VA examination findings against the 2006 private examination findings.

Also, the examiner should review the August 2006 private audiological evaluation and November 2007 letter by Dr. A.M. and account for the wide variances shown in the reported hearing thresholds when comparing the 2007, 2008, and 2011 VA examination findings against the 2006 private examination findings.  

3.  The RO/AMC should readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



